UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January31, 2009 TENSHON, INC. "fka Shade Down Under, Inc." (Exact name of registrant as specified in its charter) Nevada 333 – 151179 59 – 3842098 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 8490 South Power Road Suite 105-179 Gilbert, Arizona 85297 (Address of principal executive office) (480) 663-3166 (Registrant’s telephone number, including area code) Shade Down Under, Inc. "fka Shade Down Under, Inc." (Former name) 428 S. Gilbert Rd., Ste. 109 Gilbert, Arizona 85296 (480) 733-6700 (Former address, former telephone number, and former fiscal year, if changed since last report) 1 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 – DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. Mr.
